Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ladonna Lynn Williams, Appellant                      Appeal from the County Court at Law of
                                                      Cass County, Texas (Tr. Ct. No.
No. 06-16-00099-CR         v.                         CCLM140135).        Opinion delivered by
                                                      Chief Justice Morriss, Justice Moseley and
The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Ladonna Lynn Williams, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JULY 15, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk